     Case 2:19-cv-00985-APG-DJA Document 91 Filed 09/08/20 Page 1 of 3



 1 ROBERT S. MELCIC, ESQ.
   Nevada Bar No. 14923
 2 4930 Mar Vista Way
   Las Vegas, Nevada 89121
 3
   Phone: (702) 526-4235
 4 Fax: (702) 386-1946
   Email: robertmelcic@gmail.com
 5 Attorney for Plaintiff Brian Borenstein

 6 Nevada Bar No. 8602

 7 THE PALMER LAW FIRM, P.C.
   5550 Painted Mirage Road
 8 Suite 320
   Las Vegas, Nevada 89149
 9 Phone: (702) 952-9533
   Email: rpalmer@plflawyers.com
10 Attorney for Plaintiff Brian Borenstein

11

12                              UNITED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14

15                                                     CASE NO.: 2:19-CV-00985-APG-DJA
     BRIAN BORENSTEIN, an individual,
16
                                                       STIPULATION TO EXTEND TIME FOR
                   Plaintiff,                             BRIAN BORENSTEIN TO FILE A
17
                                                        RESPONSE TO CARLY SCHOLTEN’S
18                                                      MOTION TO DISMISS PLAINTIFF’S
                                                             AMENDED COMPLAINT
19   vs.
                                                                     (First Request)
20   THE ANIMAL FOUNDATION, et al.
21
                                  Defendants.
22

23         Plaintiff BRIAN BORENSTEIN (“Plaintiff”) and Defendant The Animal Foundation

24 (collectively, the “PARTIES”), through their respective counsel, hereby stipulate and agree to

25 extend the time for Brian Borenstein to respond to Defendant Carly Sholten’s Motion to Dismiss

26 (ECF No. 89), from September 9, 2020 to October 9, 2020.
27

28

                                                  1
     Case 2:19-cv-00985-APG-DJA Document 91 Filed 09/08/20 Page 2 of 3



 1          This request is made in good faith and is not for the purpose of undue delay. Defendant’s

 2 counsel has approved the form and content of this request and has authorized Plaintiff’s counsel to

 3 affix her electronic signature hereto.

 4          STIPULATED AND AGREED by:

 5

 6 DATED 4th day of September, 2020.               DATED 4th day of September, 2020.

 7                                                      REID RUBINSTEIN & BOGATZ

 8
   By: /s/ Robert S. Melcic                        By: /s/ Kerry E. Kleiman
 9     Robert S. Melcic, Esq.                         Kerry. E. Kleiman, Esq.
       Nevada Bar No. 14923                           Nevada Bar No. 3367
10     4930 Mar Vista Way                             300 South 4th Street, Suite 830
       Las Vegas, Nevada 89121                        Las Vegas, Nevada 89101
11
      Attorney for Plaintiff,                           Attorneys for Defendant,
12    Brian Borenstein                                  The Animal Foundation

13

14

15                                              ORDER

16          IT IS SO ORDERED.

17          DATED this 8th day of September, 2020.

18

19                                              U.S. DISTRICT COURT JUDGE

20 Respectfully submitted by:

21

22 By: /s/ Robert S. Melcic
       Robert S. Melcic, Esq.
23     Nevada Bar No. 14923
       4930 Mar Vista Way
24     Las Vegas, Nevada 89121

25

26
27

28

                                                    2
     Case 2:19-cv-00985-APG-DJA Document 91 Filed 09/08/20 Page 3 of 3



 1

 2

 3                                     CERTIFICATE OF E-SERVICE

 4 I hereby certify that I am not a party to this action and that on the 6th day of September 2020, I
   caused to be served a true and correct copy of foregoing STIPULATION TO EXTEND TIME
 5 FOR BRIAN BORENSTEIN TO FILE A RESPONSE TO CARLY SCHOLTEN’S
   MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT in following manner:
 6
           (ELECTRONIC SERVICE) Pursuant to Rule 5-4 of the Local Rules of Civil Practice of
 7
   the United States District Court for the District of Nevada, the above-referenced document was
 8
   electronically filed on the date hereof and served through the Notice of Electronic Filing
 9
   automatically generated by that Court’s facilities.
10

11

12
                                                /s/ Robert S. Melcic________________________
13                                               Robert S. Melcic, Esq.

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    3
